DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 1/4/2022 wherein claims 1 and 14 have been amended.
Claims 1-3 and 5-20 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 1/4/2022 overcome the rejection of claims 1-3, 5, 7, 9, 10, 12-18 and 20 made by the Examiner under 35 USC 102(a)(1) over Everland et al. (US 2012/0165957). This rejection has been withdrawn.  
Applicants amendments filed 1/4/2022 overcome the rejection of claims 1-3 and 5-20 made by the Examiner under 35 USC 103 over Everland et al (US 2012/0165957) in view of Li et al. (US 2012/0225039). This rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-3 and 5-20 will be allowed upon filing of a successful terminal disclaimer over the patented applications discussed below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,000,358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patented application are to a fiber structure for repairing a void in a biological tissue, the fiber structure defining a center, an inner area extending from the center to an inner perimeter, and an outer area extending from the inner perimeter to an outer perimeter, wherein the inner area and the outer area at least partially overlap, the fiber structure comprising a first plurality of radially aligned polymeric fibers extending from the center to the inner perimeter, and a second plurality of radially aligned polymeric fibers extending from the inner perimeter to the outer perimeter; wherein a spatial fiber density of the inner area is substantially the same as a spatial fiber density of the outer area. See claim 1. The thickness of the fiber is to It’s noted that the fiber structure may comprise a plurality of fibers (see column 5, lines 15-25 and claims 1 and 11).   Thus, the claims of the patented application are not patentably distinct over the instantly claimed subject matter.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11, 096, 772. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patented application are to a fiber structure for repairing a void in a biological tissue, the fiber structure comprising an inner point, an inner area extending from the inner point to an inner perimeter, and an outer area extending from the inner perimeter to an outer perimeter, wherein the inner area and the outer area at least partially overlap, the fiber structure comprising a first plurality of .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611